DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are still pending. 

Allowable Subject Matter
Claims 1-25 are allowed.
	With respect to claim 1, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “a smart chip coupled to said first power transistor and turning off said first power transistor while said first voltage is smaller than a second voltage of said voltage terminal; and an ideal diode controller coupled to said first power transistor and turning off said first power transistor while a third voltage of a first terminal of said first power transistor is greater than a fourth voltage of a second terminal of said first power transistor, wherein said first terminal of said first power transistor is coupled to said voltage terminal, and said second terminal of said first power transistor is coupled to said battery” in combination with all the other elements recited in claim 1.
Claims 2-14, being dependent on claim 1, would be allowable for the same reasons as claim 1. 
Claim 15 recites similar limitations as claim 1, and would therefore be allowable for the same reasons as claim 1.
Claims 16-25, being dependent on claim 15, would be allowable for the same reasons as claim 15. 	
Snyder et al. US PGPUB 2015/0180257 discloses a battery system with a charge switch, a discharge switch, and an ideal diode circuit. Snyder, however, fails to further teach or suggest the allowable subject matter indicated above.
Cowperthwaite et al. US PGPUB 2013/0266826 discloses a battery system charging system with a plurality of switches and an ideal diode controller. Cowperthwaite, however, alone or in combination with Snyder, fails to further teach or suggest the allowable subject matter indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859